In an action brought to collect for goods sold and delivered, attachment was levied upon lands not standing of record in the name of either defendant. The holders of the record title intervened, claiming ownership and asking that the lien of the attachment be removed. From a judgment for the only defendant served and for the intervenors, plaintiff appeals.
An examination of the record sustains none of appellant's assignments of error and the judgment appealed from is affirmed.
Wm. E. Lee, C.J., and Budge, Givens and Taylor, JJ., concur.
T. Bailey Lee, J., disqualified. *Page 653